Citation Nr: 0319479	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-15 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear otitis media. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for right otitis 
media was denied.  In September 2000, the RO issued a 
Supplement Statement of the Case, which correctly 
recharacterized the issues on appeal as entitlement to 
service connection for bilateral hearing loss and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for right ear otitis 
media. 
   
The veteran had a personal hearing with a Decision Review 
Officer at the RO in October 1999.  In April 2003, the 
veteran cancelled a scheduled videoconference hearing with a 
Judge from the Board to be conducted at the RO.  There is 
some indication in the record that the veteran might submit 
"new medical evidence", however, the Board has received 
none.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim has been obtained and all due process 
concerns as to the development of the claim have been 
addressed.

2.  A July 1977 rating decision denied service connection for 
defective hearing specified as right ear otitis media.


3.  The veteran was notified of that determination by a 
letter dated in August 1977; he did not file a timely appeal.

4.  The evidence received since the July 1977 rating 
decision, when viewed with all the evidence, is cumulative in 
nature, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The July 1977 rating action denying the appellant's claim 
for service connection for right otitis media is final. 38 
U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for right ear otitis media.  
38 U.S.C.A. §§ 1110, 1131, 5108, 5121(a), 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence for Right Ear Otitis Media
 
The veteran argues that the evidence presented in support of 
reopening his claim of service connection for right ear 
otitis media is not only new and material, but it is also 
sufficient to grant service connection for his ear disability 
when considered in the light of the entire record.  

In June 1977, the veteran filed a claim for service 
connection for defective hearing.  In July 1977, the RO 
denied the veteran's claim and listed his claimed disability 
as right ear otitis media.  A timely appeal was not initiated 
after the veteran was notified of that decision in August 
1977.  In July 1995 and February 1996, the veteran filed 
claims to reopen his earlier claim of service connection for 
right ear otitis media.  In a March 1996 letter, the RO 
stated that the veteran had only submitted duplicate service 
medical records, which was not considered new and material 
evidence adequate to reopen his claim.  

The veteran again attempted to reopen his claim for 
entitlement to service connection for right ear otitis media 
in July 1996.  In a February 1997 rating decision, the RO 
stated that no new and material evidence had been submitted 
to reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss.  A timely appeal was 
not initiated after the veteran was notified of that decision 
in February 1997.  Finally, in a November 1997 claim, the 
veteran stated that he wished to reopen his claim for service 
connection for right ear otitis media as well as obtain 
service connection for hearing problems.  In April 1998, the 
RO denied his claims.  He filed a timely Notice of 
Disagreement (NOD) in June 1998 and initiated a timely appeal 
in August 1999.         

The Board will consider the last final decision on this 
matter to be the July 1977 rating decision that originally 
denied service connection for right otitis media.  The 
veteran was given his appellate rights with the March 1996 
letter that informed him that his claim had not been reopened 
and invited him to submit new and material evidence.  The 
veteran apparently did respond to this letter, but this 
resulted in the February 1997 rating decision that decided 
that new and material evidence had not been submitted to 
reopen the claim for service connection for "bilateral 
hearing loss" rather than for right otitis media.  Moreover, 
the issue of entitlement to service connection for bilateral 
hearing loss is part of the current appeal.  As the veteran 
did respond to the March 1996 letter, and as the resultant 
rating decision in February 1997 mis-characterized the issue 
then considered, the Board will consider whether new and 
material evidence has been received to reopen the claim for 
service connection for right otitis media since the July 1977 
rating decision.  

The evidence considered by the RO for the July 1977 rating 
decision included service medical records and statements from 
the veteran.  Service medical records, specifically the 
veteran's January 1946 enlistment examination, showed that 
the veteran had normal hearing upon entry into service.  
Treatment records from March 1946 show that the veteran 
complained of pain in his right ear.  It was noted that his 
right ear canal was filled with purulent material.  A 
diagnosis of right ear otitis media was listed in the March 
1946 treatment note.  An audiometric examination dated in the 
same month showed that the veteran had 5.68 % hearing loss in 
his right ear and 2.88% hearing loss in his left ear.  The 
veteran's November 1947 separation examination report did not 
show that the veteran suffered from any defects concerning 
his ears or hearing.  A history of right ear otitis media in 
1946 was listed in the report.  

As discussed above, the veteran has attempted to reopen his 
claim for entitlement to service connection for right ear 
otitis media.  His claim may only be reopened and considered 
on the merits if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 
1996).  Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board 
has the authority to determine on a de novo basis whether a 
claim had been properly reopened.  The Board will determine 
whether new and material evidence has been received with 
respect to this claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Section 3.156(a) was amended, 
effective August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective; however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presented evidence is probative 
of the issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 
492 (1995).  Material evidence is evidence that is probative 
or tends to prove, or actually proves an issue.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is neither cumulative nor redundant 
and it is important enough that it would be unfair for the VA 
not to consider it when deciding the merits of the claim.  
New evidence that "merely contribute[d] to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability" could also be considered 
material even "where it will not eventually convince the 
Board to alter its rating decision."  See Hodge v. West, 
supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened. 

Records submitted after the July 1977 rating decision include 
duplicate service medical records, VA examination reports, 
private treatment records, a personal hearing transcript, and 
statements from the veteran concerning his disability.  

Records submitted after the last final rating decision in 
July 1977, except duplicate service medical records, are 
considered new.  All of this evidence is new, as it was not 
previously of record.  However, it is not considered material 
because it is cumulative and provides no probative evidence 
that that the veteran has a current disability of right ear 
otitis media.  Neither of the VA examination reports dated in 
November 1998 and February 1999 show diagnoses or complaints 
of right ear otitis media.  None of the VA treatment records 
dated from 1995 to 2000 show complaints or a diagnosis of 
otitis media.  The October 1999 hearing transcript also did 
not provide any evidence that indicates that the veteran has 
a current disability of right ear otitis media.  In addition, 
lay statements from the veteran, which contend that he should 
be service-connected for his right ear otitis media 
disability, are considered cumulative.  Private treatment 
records from Dr. Cash submitted in October 1995 are also not 
considered material because the records do not contain any 
treatment, complaint, or diagnosis of right ear otitis media.  
Evidence of record does show treatment for hearing loss as 
well as Meniere's disease but it not considered material 
because it again does not show that the veteran has the 
current claimed disability of right ear otitis media. 

After reviewing the record, the Board concludes that the 
evidence submitted after the last prior final decision in 
July 1977 is new but not material.  As noted above, material 
evidence is evidence that is probative or tends to prove, or 
actually proves an issue.  See Timberlake v. Gober, 14 Vet. 
App. 122, 129 (2000).  The Board has examined whether the 
newly presented evidence is probative of the issue at hand.  
None of the competent medical evidence received after the 
last prior final decision issued in July 1977 shows any 
complaint, diagnosis, or treatment for the current claimed 
disability of right ear otitis media.  No new and material 
evidence has been received to reopen the veteran's claim for 
service connection for right ear otitis media.   

II.  VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

A revised standard for adjudicating new and material evidence 
claims is not applicable to the claim on appeal.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (the effective date for the 
revised provisions of 38 C.F.R. § 3.156(a) only applies to 
claims received on or after August 29, 2001).  The veteran's 
claim, to reopen his service connection claim for right ear 
otitis media, was received prior to that date.  To the extent 
that VCAA does apply to the question of whether the claim has 
been reopened, there has been compliance.

The RO advised the veteran of the applicable laws and of the 
evidence necessary to reopen his claim in a Supplemental 
Statement of the Case issued in May 2001 as well as a letter 
from the RO dated in June 2001.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
record still does not contain new and material evidence 
needed to reopen the veteran's claim for service connection 
for right ear otitis media.  The Board finds that VA's duties 
to assist and notify the claimant under applicable provisions 
have both been satisfied.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for right ear 
otitis media.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran for 
a VA audiological examination to assess 
the veteran's disability from bilateral 
hearing loss.  The examiner should 
indicate the current diagnosis or 
diagnoses and express an opinion as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
disability, if any, is etiologically 
related to noise exposure or any injury or 
disease during his active military 
service.  All necessary tests should be 
performed, including an audiogram.  The 
claims folder should be made available to 
the examiner for review.

2.  Thereafter, the RO should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
bilateral hearing loss in light of the 
evidence received since the January 2003 
Supplemental Statement of the Case (SSOC).  
If the claim remains denied, the RO should 
issue a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken and evidence received since January 
2003.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

